*794The Supreme Court properly dismissed the amended complaint/petition insofar as asserted against the defendant Wormser, Kiely, Galef & Jacobs, LLP (see CPLR 3211 [a] [1], [7]). While we agree with the Supreme Court that Danzig, Fish-man & Decea, as counsel for the plaintiff/petitioner, engaged in frivolous conduct, we find that, under the circumstances, a sanction in the sum of $7,500 is the more appropriate sanction, and we modify the judgment accordingly (see 22 NYCRR 130-1.1). Skelos, J.R, Balkin, Leventhal and Lott, JJ., concur.
Motion by the defendant/respondent-respondent to strike the nonparty appellant’s reply brief on an appeal from a judgment of the Supreme Court, Westchester County, entered June 15, 2010, on the grounds that, inter alia, it refers to matter dehors *795the record, and for an award of costs in the form of reimbursement for reasonable attorney’s fees, resulting from that appellant’s frivolous conduct pursuant to 22 NYCRR 130-1.1. By decision and order on motion of this Court dated June 20, 2011, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motion is denied. Skelos, J.P., Balkin, Leventhal and Lott, JJ., concur.